Whitfield, C. J.,
delivered the opinion of the court.
The court below erred in admitting evidence against appellant to show the liability on the part of appellant for damages caused appellee growing out of his slipping and falling on a platform, after he had left the Pullman car. The failure of the Pullman Company to fulfill its contract for continuous passage to Memphis, Tennessee, was in no way the proximate cause of this injury. We decide nothing, at this time, as to the liability of the company otherwise.

Reversed and remanded.